Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 02/16/2021 which the application was originally filed on 09/03/2019.
Claims 1, 10, 13, 15, 17, 18, and 19 are amended. Claims 12 and 14 are cancelled. Claims 1–11, 13, and 15-19 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) resubmitted on 12/17/2020,newly submitted 02/17/2021, and 2 copied on 05/05/2021 were filed before the mailing date of the final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “Rejections under 35 U.S.C. § 112(b)” with “… Claim 17 has been currently amended to remove the recitation, 'immediately' from the claim, rendering the claim rejection moot…”
The examiner reviews and agrees to withdraw the rejection.
 Applicant remarks that “Rejections under 35 U.S.C. § 103” with “… claims 1, 18, and 19has been amended to expedite prosecution as follows (emphasis added): 
identified as including the misaligned vocabulary, wherein the participants are provided with a display of the misaligned vocabulary according to a delimiter that indicates a difference in meaning between the terms or phrases as used by the two or more participants, the delimiter including delimiting range bounds that account for a gradient of meaning of the misaligned vocabulary across the terms or phrases. (Page 9)…
argues that Wu discloses the claimed 'identifying misaligned vocabulary within the received dialogue, the misaligned vocabulary comprising terms or phrases which are used to mean different things by respective participants of the dialogue.' (Page 10)... 
further argues that Wu teaches the claimed visual display of the misaligned vocabulary by applying delimiter to indicate relative vocabulary alignment of the misaligned vocabulary within the received dialogue. (Page 10)… 
fails to teach the claimed' delimiting range bounds' that 'account for a gradient of meaning of the misaligned vocabulary across the terms of phrases,' in which the misaligned vocabulary has a different meaning as used by the two or more participants. (Page 11)…”
Regarding to the argument “amended claims 1… and claims 18 and 19 have been similarly amended to incorporate the same language”, however, because the amendments to the independent claims changed the scope, the following new ground of rejection is presented.
Regarding to the argument “argues that Wu discloses the claimed 'identifying misaligned vocabulary within the received dialogue, the misaligned vocabulary comprising terms or phrases which are used to mean different things by respective participants of the dialogue.'” Is fully considered and persuasive. However, upon further consideration, a new ground of rejection is presented that Wu discloses [Claim 1, col 3 ln 
Barborak discloses [0029] receiving a dialogue session of between a plurality of users. 
One of ordinary skill in the art would have recognized that the combined Wu’s determining potential alternative user inputs by replacing core term(s) with another term that have different meaning by the respective users and Barborak’s receiving dialogue session of between a plurality of users would teach the limitation.

Regarding to the argument “further argues that Wu teaches the claimed visual display of the misaligned vocabulary by applying delimiter to indicate relative vocabulary alignment of the  misaligned vocabulary within the received dialogue”, because the amendments to the independent claims changed the scope, the following new ground of rejection is presented.
Regarding to the argument “fails to teach the claimed' delimiting range bounds' that 'account for a gradient of meaning of the misaligned vocabulary across the terms of phrases,' in which the misaligned vocabulary has a different meaning as used by the two or more participants.”, because the amendments to the independent claims changed the scope, the following new ground of rejection is presented..
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 8438142 B2, “Wu”) in view of Barborak et al. (WO 2017222738 A1, “Barborak”), and further in view of Zhang et al. (US 9047283 B1, “Zhang”).
As to claim 1, Wu discloses A method for aligning misaligned vocabulary, the method comprising: (Wu discloses [col 2 ln 9-11, ln 48-51] aligning the terms of the original input and the potential alternative (i.e. misaligned vocabulary) user input by using correlation relevance values… according to a similarity matrix).
The examiner notes that the “misaligned vocabulary” in the [0006] of the specification recites “The misaligned vocabulary can be neutralized and replacement terms or phrases can be recommended based on participant usage within the dialogue also historical usage in order to align the dialogue” and [0023] of the specification recites “Term selector/recommender process 208 identifies alternative terminology and/or explanation of the detected misaligned vocabulary usage”. Wu’s potential alternative user input terms by using correlation relevance values according to a similarity matrix are the “replacement terms” or “alternative terminology” for the misaligned vocabulary.
identifying misaligned vocabulary within the received dialogue, the misaligned vocabulary comprising terms or phrases which are used to mean different things by respective participants of the dialogue; (Wu discloses [Claim 1, col 3 ln 6-9, col 8 ln 26-28] generating a respective feature vector for each of different terms (i.e. misaligned vocabulary) in a collection of terms associating a respective similar value with each of the different terms… receiving and identifying core terms in an user input, determining potential alternative user inputs by replacing core term(s) with another term according to a similarity matrix… different form of a given word may not be relevant that have different meaning by the respective users).
Barborak discloses [0029] receiving a dialogue session of between a plurality of users. 
One of ordinary skill in the art would have recognized that the combined Wu’s determining potential alternative user inputs by replacing core term(s) with another term that have different meaning by the respective users and Barborak’s receiving dialogue session of between a plurality of users would teach the limitation.

selecting replacement terms or phrases, the replacement terms or phrases corresponding to the identified misaligned vocabulary and providing an alignment of the dialogue; and (Wu discloses [col 3 ln 7-16] determining potential alternative user inputs by replacing core term(s) (i.e. identified misaligned vocabulary) in the original input with another 
However, Wu may not explicitly disclose all the aspects of the receiving a dialogue between two or more participants;
providing the selected replacement terms or phrases to one or more of the participants of the dialogue identified as including the misaligned vocabulary,
Barborak discloses receiving a dialogue between two or more participants; (Barborak discloses [0029] FIG. 23 refers to an exemplary distributed dialogue session of between a plurality of users).
Barborak discloses providing the selected replacement terms or phrases to one or more of the participants of the dialogue identified as including the misaligned vocabulary, (Barborak discloses [0201, 0169, 0184] knowledge induction service engine includes a meaning detector to find and recognize the paraphrase sentence or text characters in the string, writing different meaning of the word or phrase (i.e. misaligned vocabulary)… providing more than on GSP (generative semantic primitives) structure instance is instantiated from different GPS structures to provide different possible meanings terms (i.e. replacement terms) of the story excerpt … interaction with users, through the dialog engine).Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Wu and Barborak disclosing generating alternative user inputs which are analogous art from the “same field of endeavor”, and, when Barborak's receiving dialog pair data between users was combined with Wu’s generating modified/refined user inputs, the claimed limitation on the receiving a dialogue between two or more participants;
providing the selected replacement terms or phrases to one or more of the participants of the dialogue identified as including the misaligned vocabulary would be 
However, Wu in view of Barborak may not explicitly disclose all the aspects of the wherein the participants are provided with a display of the misaligned vocabulary according to a delimiter that indicates a difference in meaning between the terms or phrases as used by the two or more participants, 
the delimiter including delimiting range bounds that account for a gradient of meaning of the misaligned vocabulary across the terms or phrases.
Zhang discloses wherein the participants are provided with a display of the misaligned vocabulary according to a delimiter that indicates a difference in meaning between the terms or phrases as used by the two or more participants, (Zhang discloses [col 2 ln 43-45, col 13 ln 64-65, col 35 ln 63-65] users interface objects and methods are provided to selectively display or highlight the text content from a group discussion, using the DSTP (document-specific term prominence) value for a token or a term to be displayed can be in a range (i.e. delimiter) between -1 and 1 for grammatical or semantic attributes or properties of an object represented by a term… Negation is the context that represent an opinion that is different (i.e. misaligned vocabulary/difference in meaning) from or opposite to the preassigned connotation of a term).
Zhang discloses the delimiter including delimiting range bounds that account for a gradient of meaning of the misaligned vocabulary across the terms or phrases. (Zhang discloses [col 9 ln 61-65, col 13 ln 64-65, col 36 ln 57-60] provide flexibility for customization in using weighting coefficient values and ranges for each token type in calculating the topic strength values of the corresponding terms for users in specific documents or document collections… using the DSTP (document-specific term prominence) value for a token or a term can be in a range (i.e. delimiting range bounds) between a delimiter range…  matching a keyword in the content, a stretch (i.e. a gradient of meaning) of text that indicate a positive or 
The examiner notes that the [0028] of the specification discloses “delimiters have been applied to indicate relative vocabulary alignment... where vocabulary usage drifts outside of delimiting range bounds 252... Here, usage 1 falls within an alignment range (e.g., bounded by delimiting bounds 252)”. The examiner interprets the “delimiting range bounds” as the weighting coefficient for relative/similar vocabulary boundary in grammatical or semantic attributes that Zhang discloses. 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Wu in view of Barborak and Zhang disclosing generating alternative user inputs which are analogous art from the “same field of endeavor”, and, when Zhang's presenting terms with DSTP (document-specific term prominence) value in a range between a range was combined with Wu in view of Barborak’s generating modified/refined user inputs, the claimed limitation on the wherein the participants are provided with a display of the misaligned vocabulary according to a delimiter that indicates a difference in meaning between the terms or phrases as used by the two or more participants, 
the delimiter including delimiting range bounds that account for a gradient of meaning of the misaligned vocabulary across the terms or phrases would be obvious. The motivation to combine Wu in view of Barborak and Zhang is to provide a method determining term importance and relevance between text contents using conceptual association datasets in a discussion group effectively. (See Zhang [col 1 ln 25-27]).

As to claim 2, Wu in view of Barborak and Zhang discloses The method of claim 1, wherein identifying the misaligned vocabulary within the received dialogue includes identifying intent of the participants. (Wu discloses [col 3 ln 22-25] suggesting 
The examiner notes that the [0007] of the specification recites “such as social network data (e.g., social graphs, political affiliations, group participation, etc.), can be used to more accurately determine vocabulary usage and/or intent in a dialogue” and the Wu’s different languages group participant can be applied.
As to claim 3, Wu in view of Barborak and Zhang discloses The method of claim 2, wherein identifying the intent of the participants is based on historical usage of the misaligned vocabulary by the participants, (Wu discloses [col 4 ln 43-46] generate modified or refined user inputs of the original user input, such as a query, based on the user's query history and relationships between the terms of the user query).
wherein the historical usage includes usage of the misaligned vocabulary by the participants outside of the received dialogue. (Wu discloses [col 5 ln 15-24] for generating the similarity matrix by the similar words extractor... may utilize various data sources... the data sources include a corpus such as a web corpus (e.g., news, web pages, and anchor text information) (i.e. outside source), queries and associated user selections such as those stored in the query logs, and session data that includes the history of queries in each given session).
As to claim 4, Wu in view of Barborak and Zhang discloses The method of claim 2, wherein identifying the intent of the participants is based on usage of the misaligned vocabulary within the received dialogue
As to claim 5, Wu in view of Barborak and Zhang discloses The method of claim 2, wherein identifying the intent of the participants includes identifying context elements for emotionally charged words. (Zhang discloses [col 34 ln 32-34] identifies a term (i.e. word) used by a reviewer (i.e. participant) indicates a positive or negative or neutral opinion (i.e. emotionally charged)).
As to claim 6, Wu in view of Barborak and Zhang discloses The method of claim 5, further comprising selecting a neutral form of the emotionally charged words. (Zhang discloses [col 34 ln 64-67] To identify the terms that indicate an opinion or word list with pre-assigned connotation or attribute type/value for each term to indicate the term carries a positive, negative, or neutral opinion for selection).
As to claim 7, Wu in view of Barborak and Zhang The method of claim 2, wherein identifying the intent of the participants is based on social network data of the participants, wherein the social network data includes political affiliations of the participants. (Zhang discloses [col 33 ln 2-3] identifying the users with any text (i.e. data) entered on a social network site… wherein the text content includes user reviews of a service, or comments on social or political or financial or other topics of the user reviews).
As to claim 8, Wu in view of Barborak and Zhang discloses The method of claim 1, wherein selecting the replacement terms or phrases is based on historical reactions of the participants to the selected replacement terms or phrases. (Wu disclose [col 5 ln 19-27]  data sources utilized by the similar words extractor include a web corpus, queries and associated user selections (i.e. historical reactions) such as those stored in the query logs, and session data include the history of queries in each given session… The query logs includes not only a log of user queries but also the search result selections made (i.e. historical reactions) by the user).
As to claim 10, Wu in view of Barborak and Zhang discloses The method of claim 1, further comprising providing the identified misaligned vocabulary with the provided replacement terms or phrases to the participants of the dialogue. (Wu discloses [col 2 ln 9-18] receiving and identifying core terms (i.e. misaligned vocabulary) in an original user input, determining potential alternative user inputs by replacing core term(s) (i.e. replacement terms) in the original input with another term according to a similarity matrix and/or substituting a sequence of words in the original input with another sequence of words according to an expansion/contraction table… according to a predetermined criteria, e.g., the likelihood).
As to claim 11, Wu in view of Barborak and Zhang discloses The method of claim 1, further comprising providing an explanation for the identified misaligned vocabulary and the provided replacement terms or phrases to the participants of the dialogue. (Wu discloses [col 9 ln 38-60] the compound term may be substituted by the other compound in the compound pair entry in extending the lattice... be a meaningful phrase… compound pairs includes ambiguous terms and their unambiguous context (e.g., Amazon and Amazon rain forest), names of people and their corresponding activities, attributes of terms, refinement of concepts, actors, authors, products, person-position, etc. (i.e. these are the explanations)… for use in applying the term replacement).
As to claim 13, Wu in view of Barborak and Zhang discloses The method of claim 1, further comprising producing an alert when the terms or phrases used by the participants drifts outside of the delimiting range bounds. (Zhang discloses [col 36 ln 57-60, col 37 ln 2-7] matching a keyword in the content, a stretch of text (i.e. over the range bounds) that indicate a positive or negative opinion range for grammatical or semantic attributes or properties of an object represented by a term… identify the grammatical or semantic attributes of terms and their context scope to be used in the document, and then providing user interface control objects to dynamically and selectively highlight (i.e. alert) terms and their contexts that carry specific information to serve their specific needs)
As to claim 15, Wu in view of Barborak and Zhang discloses The method of claim 1, wherein the received dialogue is at least one of text, spoken dialogue, correspondence, streaming data, or bulk uploads. (Wu discloses [col 3 ln 61-62] FIG. 5-6 show tables of features and corresponding counts for the term “communities” generated from exemplary text user input received).
As to claim 16, Wu in view of Barborak and Zhang discloses The method of claim 1, wherein the provided replacement terms or phrases is further processed in downstream processes. (Wu discloses [col 6 ln 61-63] FIG. 2B shows if the suggestion list is not full as determined at decision block, then the process 50 continues at process blocks 55 and 56 (i.e. downstream process)).
As to claim 17, Wu in view of Barborak and Zhang discloses The method of claim 1, further comprising providing continuous vocabulary alignment by receiving another dialogue following providing the selected replacement terms or phrases. (Wu discloses [col 6 ln 61-63, col 4 ln 50-51] FIG. 2B shows if the suggestion (i.e. selected) list is not full as determined at decision block, then the process 50 continues at process blocks 55 and 56… process to extend lattice by replacing terms (i.e. selected replacement terms) for terms in the original user input using a similarity matrix or by adding/deleting terms using an extraction/contraction table of the compound… for use in generating query or other user input (i.e. another dialogue)).
Regarding claims 18 and 19, these claims recite the system/computer-readable storage medium performed by the method of claim 1; therefore, the same rationale of rejection is applicable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Barborak and Zhang further in view of Gago et al. (US 8538743 B2, “Gago”).
As to claim 9, Wu in view of Barborak and Zhang discloses The method of claim 1, 
However, Wu in view of Barborak and Zhang may not explicitly disclose all the aspects of the wherein the misaligned vocabulary is a homograph.
 wherein the misaligned vocabulary is a homograph. (Gago discloses [col 3 ln 30-32] Ambiguous text constructs, such as acronyms, abbreviations, homograph… contained within the text input (i.e. misaligned vocabulary)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Wu in view of Barborak and Zhang and Gago disclosing generating alternative user inputs which are analogous art from the “same field of endeavor”, and, when Gago’s distinguishing the ambiguous homograph text was combined with Wu in view of Barborak and Zhang’s generating modified/refined user inputs, the claimed limitation on the wherein the delimiter includes delimiting range bounds would be obvious. The motivation to combine Wu in view of Barborak and Zhang and Gago is to provide disambiguating text that is to be converted to speech using configurable lexeme based rules effectively. (See Gago [col 1 ln 9-11]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176                        

/ANDREW R DYER/Primary Examiner, Art Unit 2176